 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

OIL AND GAS PURCHASE AND DEVELOPMENT AGREEMENT
 
Definitive Short Form Agreement
 
THIS (the “Definitive Short Form Agreement”), dated effective as of October 30,
2012, by and among EGPI FIRECREEK, INC., a Nevada corporation, through its
wholly owned subsidiary Energy Producers, Inc., located at 6564 North Smoke Tree
Lane, Scottsdale Arizona 85253 (“FIRECREEK”, “Assignor”, “Rights Holder”,
“Option Holder”), and CUBO Energy, PLC’s nominee / assignee, Mondial Ventures
Inc., a public limited corporation organized under the state of Nevada, USA,
with its principal place of business located at 6564 North Smoke Tree Lane,
Scottsdale Arizona 85253  (“MNVN”, “Assignee”, or “Participant”), (Firecreek,
MNVN are collectively referred to herein as the “PARTIES”).
 
WHEREAS the parties previously entered into a “Letter of Intent”, dated as of
March 31, 2012, by and among EGPI FIRECREEK, INC., a Nevada corporation, through
its wholly owned subsidiary Energy Producers, Inc., located at 6564 North Smoke
Tree Lane, Scottsdale Arizona 85253 and CUBO Energy, PLC and or its nominee /
assignee, a public limited corporation organized under the laws of Great Britain
with its principal place of business located at Thames House, Portsmouth Road
Esher Surrey, KT10 9AD United Kingdom, and
 
WHEREAS the parties agree herewith that i) the Letter of Intent is effectively
extended through the date of effectiveness of this Definitive Short Form
Agreement and ii) CUBO Energy, PLC has elected its nominee / assignee to be
Mondial Ventures, Inc.
 
RECITALS
 
Preamble: This Definitive Short Form Agreement is agreed to be expanded into the
long form agreement to be completed and signed off by the parties by November 4,
3012 which may be mutually extended by the parties signed and in writing and
attached for reference hereto.
 
 
1.
December 31, 2009, Firecreek, through its wholly owned subsidiary Energy
Producers, Inc. (“Energy Producers” or “EPI”) closed an Acquisition Agreement
including an Assignment of Interests in Oil and Gas Leases (the “Assignment”),
with Whitt Oil & Gas, Inc., (“Whitt” or “Operator”) a Texas corporation
acquiring 50% working interests and corresponding 32% net revenue interests in
oil and gas leases representing the aggregate total of 240 acre leases,
reserves, three wells, and equipment located in Callahan, Stephens, and
Shakelford Counties, West Central Texas.
 

2.      Firecreek proposes initially to undertake with MNVN as follows:  prepare
to contract for a 3-D Seismic contract covering the Boyette property in
Shackelford County, Texas. The seismic study will focus on specific Barnett
Shale formation characteristics that will assist in the drilling of one and
possibly two Barnett horizontal wells or an equivalent of up to eight vertical
wells on the Boyette lease at a proposed initial depth of approximately 5,200’
to 5,500’ feet. There have been recent Barnett wells in the area that have been
productive in the oil segment or phase of the Barnett Shale that have justified
the seismic study. The onsite seismic work is expected to commence within 90
days.


3.      Price contributed by MNVN for the initial 3-D Seismic study and proposed
herewith to buy out 50% partnerinterests, and other costs with re engaged start
up activities: $175,000 of which $10,000 has been received byFirecreek as a
deposit to date thereby leaving a balance of $165,000 due.


4.      On successful seismic testing anticipated AFE for Barnet Horizonal Well
program would be estimated to be$750,000 per horizontal well. A two well
objective upon stabilization of the two planned wells would be 80 to100 BOPD.
Firecreek to come to terms of agreement regarding financing for the proposed
drilling and development should the parties agree to further move forward after
the Seismic study.


5.      Miscellaneous.


Historical Information Regarding Oil and Gas Interests


On December 22, 2009, the Company through its wholly owned subsidiary Energy
Producers, Inc. entered intoan Agreement for the Assignment of Interests in Oil
and Gas Leases (“Assignment”), with Whitt Oil & Gas, Inc., (“Whitt”) a Texas
corporation acquiring 50% working interests and corresponding 32% net revenue
interests inoil and gas leases, reserves, and equipment. The leases, equipment,
and a turnkey work program relate to threewells located on the leases
representing the aggregate total of 240 Acres in Shackelford, Callahan, and
Stephens counties, West Central Texas. The program also includes the right but
not the obligation to drill four more wells in the future. The acquired leases
and the property to which they relate are identified below:

 
 

--------------------------------------------------------------------------------

 



i.            That certain Oil, Gas and Mineral Lease dated September 17, 2007,
by and between Eugene Bell,Lessor, and E & D Bell, LLC, Lessee and that certain
Oil, Gas and Mineral Lease dated September 17, 2007, by and between Harold
Elledge, Lessor, and E & D Bell, LLC, Lessee each covering the following two (2)
parcels of land in Callahan County, Texas:


Tract I: Being 40 acres as near as is practicable in the form of a square around
the LCSProduction of McWhorter #1 well, Callahan County, Texas.


Tract II: Being 40 acres as near as is practicable in the form of a square
around the Ratex Energy,Inc. No. 3 Young well, Callahan County, Texas.


 
ii.            Those two certain Oil and Gas Leases dated December 18, 2009, by
and between Juanita B. Boyett Trust, Jearl Silas Boyett, Executor, Lessor, and
Whitt Oil  &.  Gas, Inc., Lessee,  to the extent, and to the extent only, that
said lease covers all of the Southeast One-fourth (SE/4) of Section 55, B.A.L.,
A-2746, Stephens and Shackelford Counties, Texas.



 
The following wells are located on the leases identified, above:



1.
McWhorter No. Well, Texas Lease I.D. 27348, Callahan County, Texas.



2.
Young No. 3 Well, Texas Lease I.D. 26519, Callahan County, Texas.



3.
Boyett Well, Texas, API #42-417-37567, Shackelford County, Texas.

 
 

 
 

 
A mineral interest is the ownership of rights to gas, oil, or other minerals as
they naturally occur in place, at or below the surface of a tract of land.
Ownership of the minerals carries with it the right to make such reasonable use
of the surface as may be necessary to explore for and produce the minerals. Only
the mineral owner (or fee owner) may execute an oil or gas lease conveying his
interest in a tract of land. Severance: The owner of all rights to a tract of
land (vertically or horizontally). In horizontal severance, for example, if he
chooses to sell all or part of the mineral rights, two distinct estates are
created: the surface rights to the tract of land and the mineral rights to the
same tract. The two estates may change hands independently of each other.
Severed minerals rights may be restricted as to mineral type, or limited by
depth, (in which case the landowner retains the rights to minerals other than
those severed, and to depth intervals other than those severed.)



 
The Company attempts to maintain all of its operating wells in good working
condition. Whitt Oil and Gas, Inc. (Whitt) a Texas corporation, and licensed
operator, is familiar with the oil and gas business in the area. Whitt will
operate the Company’s interests in the properties overseeing production and
maintenance activities for its oil wells, equipment and other development
activities for the leases.



 
The Material terms of the Operating Agreement with the Company include:



 
Whitt is an independent contractor and operates the subject properties on a
contract basis pursuant to the AAPL form operating agreement according to our
share of Working Interests (50%) with a $350 per producing well per month
overhead fee and $250.00 pumper fee per well (presently for 3 wells)
respectively plus electricity and other intangible repair items. All other
charges whether by Whitt, an affiliate of Whitt or third parties will be the
responsibility of the working interest owners of the properties. Whitt will
furnish the monthly Lease Operation Expense and various activity reports to the
Company’s wholly owned subsidiary Energy Producers, Inc. Upon successful
commencement of production, run checks (payments) expected from future sales of
oil and gas are to be sent to the operator from the purchasers for oil and gas
produced. Conoco is initially designated as the gatherer for the oil. Whitt is
to administrate monthly activities, and after payment of management, consulting,
and lease-operating expenses (LOE’s), it collects and compiles the Joint
Interest Billing (JIB) Statements and prepares certain reports and financial
statements related to production income and expenses for monthly delivery to
Company’s accounting for compilation along with its share of the payment to be
received according to its interests.


 
 

--------------------------------------------------------------------------------

 
 

  6. If and or where applicable, if any, the Parties are executing and
delivering this LOI, as or if applicable, in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the 1933 Act.   7. Representations and Warranties to be determined and
agreed by the Parties.   8. Subject to: completing due diligence, the formal and
final approvals of the Board of Directors of Firecreek, MNVN, and requisite
third party approvals, as and if required.   9. Capital structures for Firecreek
and MNVN to be disclosed.   10. Press release allowable with consent of both
Firecreek and MNVN Principle Executive Officers.   11. Current Report on Form
8-k is agreed to be filed with SEC by Firecreek on completion of the final
formal Agreement, when completed.   12. Laws of the State of Nevada USA shall
govern.

 







If the terms of this Definitive Short Form Agreement are understood please
indicate by signing below.
EGPI FIRECREEK, INC.


By: /s/Dennis R Alexander
---------------------------------
Name: Dennis R Alexander
---------------------------------
Title: CEO
---------------------------------


MONDIAL VENTURES, INC. , (CUBO ENERGY, PLC NOMINEE / ASSIGNEE)


By: /s/Dennis R Alexander
---------------------------------
Name: Dennis R Alexander
---------------------------------
Title: CEO
---------------------------------


ACKNOWLEDGED AND APPROVED BY:
CUBO ENERGY, PLC., ASSIGNOR TO MONDIAL VENTURES, INC.


By:/s/Brian Kennedy
---------------------------------
Name: Brian Kennedy
---------------------------------
Title : President
---------------------------------






SCHEDULES AND EXHIBITS AS APPLICABLE [TO BE PROVIDED]
 
 

--------------------------------------------------------------------------------

 